Case 1:21-cv-01341-NLH-AMD Document 4 Filed 03/08/21 Page 1 of 4 PageID: 17



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    ROBERT IAN,
                                         1:21-cv-01341-NLH-AMD
               Plaintiff,
                                         MEMORANDUM
    v.                                   OPINION & ORDER

    HALWA E. MCNAIR,

               Defendant.


APPEARANCES:

ROBERT IAN
3000 ATRIUM WAY SUITE 200
MOUNT LAUREL, NJ 08054

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, on January 28, 2021, Plaintiff, Robert Ian,

appearing pro se, filed a complaint against Defendant, Halwa E.

McNair, claiming that McNair breached a contract and committed

torts against Plaintiff “perpetually since 2012 through

Wednesday January 20, 2021” resulting in $87,390.00 in damages,

as well as extreme emotional and mental distress; and

     WHEREAS, on March 4, 2021, Plaintiff filed a “Motion For

Summary Judgement for Defendant's Failure to Answer Complaint” 1;


1 The Court notes that Plaintiff has not submitted proof of
service of his complaint on Defendant. The Court further notes
that Plaintiff’s motion refers to “Federal Rule of Procedure 58
and this Court’s Local Rule 7” and “Court Rule 12” (Docket No. 3
Case 1:21-cv-01341-NLH-AMD Document 4 Filed 03/08/21 Page 2 of 4 PageID: 18



and

      WHEREAS, federal courts have an independent obligation to

address issues of subject matter jurisdiction sua sponte and may

do so at any stage of the litigation, Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010); and

      WHEREAS, on the form complaint provided by the Court for

pro se plaintiffs, Plaintiff has checked the box for “Federal

Questions,” but in order to invoke federal question

jurisdiction, Plaintiff must plead a violation of the U.S.

Constitution or the laws of the United States, and he has failed

to do so, see U.S. Const, Art III, Section 2 (providing that

federal courts can hear “all cases, in law and equity, arising

under this Constitution, [and] the laws of the United States . .

. .”); 28 U.S.C. § 1331 (“The district courts shall have

original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”); and

      WHEREAS, instead Plaintiff has stated that his “federal

question” is “Breach of Contract / Tort over $75,0000,” which

more appropriately invokes diversity jurisdiction, but if

Plaintiff’s case is premised on diversity of citizenship for

state law claims, Plaintiff has failed to plead the citizenship



at 3-4), but none of those rules concerns a defendant’s failure
to appear in the action or governs a motion for summary
judgment. See Fed. R. Civ. P. 55 and 56.

                                    2
Case 1:21-cv-01341-NLH-AMD Document 4 Filed 03/08/21 Page 3 of 4 PageID: 19



of the parties as required on the form complaint, see 28 U.S.C.

§ 1332 (providing that a district court has jurisdiction over a

matter based on the diversity of citizenship of the parties and

an amount in controversy in excess of $75,000, exclusive of

interests and costs); see also Docket No. 1 at 3); and

     WHEREAS, if Plaintiff is a citizen of New Jersey and if

Defendant is a citizen of New Jersey, as is suggested by the

parties’ addresses list on the complaint, then diversity of

citizenship would be lacking; and

     WHEREAS, Plaintiff has also failed to state a specific

legal basis for his claims, which is necessary to establish

subject matter jurisdiction, see Fed. R. Civ. P. 8(a) (“A

pleading that states a claim for relief must contain . . . a

short and plain statement of the grounds for the court's

jurisdiction.”); and

     WHEREAS, pro se complaints must be construed liberally, and

all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

                                    3
Case 1:21-cv-01341-NLH-AMD Document 4 Filed 03/08/21 Page 4 of 4 PageID: 20



Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     THEREFORE,

     IT IS on this       8th       day of      March        , 2021

     ORDERED that Plaintiff’s “Motion For Summary Judgement for

Defendant’s Failure to Answer Complaint” [3] be, and the same

hereby is, DENIED; and it is further

     ORDERED that Plaintiff shall have twenty (20) days to amend

his complaint to properly cure the deficiencies noted above.           If

Plaintiff fails to do so, this case will be dismissed for lack

of subject matter jurisdiction.       See Fed. R. Civ. P. 12(h)(3).



                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
